DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 7, 9, 13, and 19-33 are pending, claims 4-6, 8, 10-12, and 14-18 are cancelled, and claims 1-3, 7, 9, 13, and 19-33 are currently under consideration for patentability under 37 CFR 1.104. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 13, 19-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 29-30 are objected to because of the following informalities:  
In claim 29, change “the central cylinder one or more sensors” to “the central cylinder; and one or more sensors”. 
In claim 30, change “the one or liquid outlets” to “the one or more liquid outlets”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27, 29, and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the limitation “the confined liquid passage” is not previous recited and lacks antecedent basis.
Regarding claim 27, the limitation “the confined gas passage” is not previous recited and lacks antecedent basis.
Regarding claim 29, the limitation “one or more gas or liquid outlets…to dispense a liquid…to the one or more liquid outlets” is unclear. It is unclear how one or more gas or liquid outlets are configured to dispense only a liquid. Additionally, “the one or more liquid outlets” lacks antecedent basis. Dependent claims 32-33 are rejected due to their dependency on claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 29 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Suehara (US 2015/0190041), in view of Yoshida (US 2013/0053643) and Stearns (US 2014/0188038).
Regarding claim 29, Suehara discloses a trocar (1, figure 1 | 6, figure 4), comprising: a central cylinder (210, figure 4) defining a central channel (210L, figure 4) and having a distal end (see distal end of 6, figure 4) configured for insertion within a subject ([0006]), the central channel configured to receive a distal end of an endoscope (endoscope [0006] | 100, figure 4), the distal end of the central cylinder defining an opening to allow the distal end of the endoscope to extend out of the central channel to a distally advanced position (inserted and passed [0008]); one or more gas or liquid outlets (210A, figure 4 | gas F1 [0101] | 210B, figure 4 | liquid F2 [0103]) located within the central cylinder proximate to the distal end of the central cylinder, wherein the one or more gas or liquid outlets are configured to dispense a liquid (liquid F2, [0103]) when the distal end of the endoscope is withdrawn from the distally advanced position back into the central channel of the trocar to a position proximate to the one or more liquid outlets ([0107]-[0108]); a first coaxial cylinder (230, figure 4) surrounding at least a portion of the central cylinder; and a gas or liquid inlet (see arrow from 82, figure 4) located at a proximal end of the central cylinder. Suehara is silent regarding a second coaxial cylinder surrounding at least a portion of the first coaxial cylinder; one or more sensors located proximate to the distal end of the central cylinder and proximate to the one or more gas or liquid outlets, the one or more sensors being configured to detect when the distal end of the endoscope has been withdrawn into the central channel and is proximate to the one or more gas or liquid outlets, the one or more sensors configured to communicate directly or indirectly with a valve to control flow of the liquid to the one or more gas or liquid outlets.  
Stearns teaches a trocar assembly (100, figure 6) with an outer tubular member (110, figure 7) and a coaxial inner tubular member (120, figure 7). A pressure sense channel (121, figure 7) is formed between the inner tubular member and the outer tubular member ([0109]). The pressure sense channel terminates in a substantially annular opening (124, figure 7) in a distal end portion of the trocar ([0109]). The pressure sense channel connects to a pressure sense plenum (139, figure 8a), which is in fluid communication with a pressure sense port (119, figure 8a). The pressure sense port is connected to a pressure sensing device (part of 550, figure 7). 
Yoshida teaches an endoscope system (see figure 1) with a trocar (26, figure 1). An air-supply/water-supply device (18, figure 1) controls the supply of cleaning solution and cleaning gas to the endoscope (12, figure 1). Control part (74, figure 1) controls the opening/closing of the first and second solenoid valves (68 and 70, figure 4) control the supply of the cleaning solution and the cleaning gas supplied from the air-supply/water-supply device. A processor device (14, figure 5) has an automatic detecting part (90, figure 5), which detects when the endoscope is inserted into or removed from the insertion path of the trocar ([0066]). When the automatic detecting part determines the endoscope to be present inside the trocar, a detection signal is outputted to the control part of the air-supply/water-supply device to be in an ON state ([0066]). In the ON state, the cleaning solution or the cleaning gas is supplied ([0067]). Alternatively, an optical sensor may be provided inside the trocar to detect whether the endoscope is inside the trocar ([0080]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the trocar of Suehara to have an outer tubular member (110, figure 7), a pressure sense channel (121, figure 7), a pressure sense plenum (139, figure 8a), a pressure sense port (119, figure 8a), and a pressure sensing device (part of 550, figure 7) as taught by Stearns. Doing so would provide feedback on the pressure to the system, which can maintain the correct insufflation pressure within the patient’s abdomen ([0100]). Additionally, it would have been obvious to modify the trocar of Suehara to include the optical sensor (located near the liquid and/or gas outlets), air-supply/water-supply device, and processor device as taught by Yoshida. Doing so would provide an automatic detection of the endoscope in the trocar and supply water and/or gas to the trocar to clean the endoscope ([0066]-[0067]; Yoshida). The modified trocar would have a second coaxial cylinder (110, figure 7, Stearns) surrounding at least a portion of the first coaxial cylinder; one or more sensors (optical sensor [0080]; Yoshida) located proximate to the distal end of the central cylinder and proximate to the one or more gas or liquid outlets (the modified trocar would have the optical sensor near the liquid outlets to detect when the endoscope is in the trocar and near the liquid or gas outlets to be cleaned), the one or more sensors being configured to detect when the distal end of the endoscope has been withdrawn into the central channel and is proximate to the one or more gas or liquid outlets (the modified trocar would have the optical sensor near the liquid outlets to detect when the endoscope is in the trocar and near the liquid or gas outlets to be cleaned), the one or more sensors configured to communicate directly or indirectly with a valve to control flow of the liquid to the one or more gas or liquid outlets ([0066]-[0067] | 68 and 70, figure 4).  
Regarding claim 32, Suehara, Stearns, and Yoshida discloses all of the features in the current invention as shown above in claim 29. They are silent regarding the one or more gas or liquid outlets are positioned within about 6 cm of the distal end of the central cylinder.  
Stearns teaches a trocar with one or more nozzles longitudinally spaced from one another ([0014]). The nozzles can be spaced apart from one another by a distance of 1 mm, 15 cm or at any 1 mm increment therebetween, as necessary to achieve the desired flow characteristics ([0014]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the trocar of Suehara, Stearns, and Yoshida to have the nozzles/outlets longitudinally spaced apart as further taught by Stearns. Doing so would allow for a desired flow characteristic through the trocar ([0014]). The modified trocar would have the one or more gas or liquid outlets are positioned within about 6 cm of the distal end of the central cylinder (the gas or liquid outlets are at/close to the distal end, and the gas or liquid outlets would be positioned from the gas outlets by a distance of 1 mm, 15 cm or at any 1 mm increment therebetween [0014]; Stearns | therefore the liquid outlets can be positioned within about 6 cm of the distal end of the central cylinder).  
Regarding claim 33, Yoshida further teaches the optical sensor is configured to communicate directly or indirectly to control flow of the liquid to the one or more gas or liquid outlets (see valves 68 and 70, figure 4; Yoshida).

Allowable Subject Matter
Claim 1-3, 7, 9, 13, 19-25, 28, and 31 allowed.

Note to Applicants
The Examiner suggests amending claim 29 to add language connecting the limitations of the first coaxial cylinder and the second coaxial cylinder with the one or more gas or liquid outlets (i.e., cylindrical channels extending to the one or more gas or liquid outlets).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        December 15, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795